Citation Nr: 1330462	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  05-36 788	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a disability manifested by ovarian cysts.

2.  Entitlement to service connection for a disability manifested by back pain, to include fibromyalgia.

3.  Entitlement to service connection for hemoglobin C trait (previously characterized as sickle cell trait).

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to October 1983, and received an entry-level separation as a result of a medical disqualification.  A veteran is a person who served in the active military and who was discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  Under 38 C.F.R. § 3.12(k)(1), this type of discharge shall be characterized as under conditions other than dishonorable.  Thus, veteran status is established.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was later transferred to the jurisdiction of the Pittsburgh, Pennsylvania RO.  

A hearing on this matter was held before the undersigned Acting Veterans Law Judge on May 20, 2009.  A copy of the hearing transcript has been associated with the evidence.  

In January 2011, the Board remanded the matter to the agency of original jurisdiction (AOJ) for further evidentiary development.  

The issues of entitlement to service connection for a disability manifested by ovarian cysts, hemoglobin C trait, and a disability manifested by back pain have been recharacterized to comport with the evidence of record.  

In January 2013, a medical expert opinion from the Veterans Health Administration (VHA) was received.  The Veteran and her representative were provided a copy of the opinion and afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been submitted.  

As noted in the January 2011 remand, the issue of whether new and material evidence has been presented that is sufficient to reopen a claim of entitlement to service connection for a left knee disability has been raised by the evidence of record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The earliest VA treatment records contained within the claim folder are dated July 2001; however, clinical notes from July 2001 and August 2001 reference prior clinical treatment for a psychiatric disorder, as well as a prior inpatient psychiatric admission.  Thus, it is clear that records prior to July 2001 exist, and are relevant to the matter at hand.  Remand is required so that all outstanding VA records may be obtained.  38 C.F.R. § 3.159(c)(2).  

Service Connection for Headaches

The etiology of these headaches is unclear.  The Veteran indicates that she has experienced these headaches since her brief period of active duty service, although she has also stated that the headaches began after being assaulted in 1989, or after incurring a head injury prior to service.  Although the service treatment records are entirely silent for any treatment for or diagnosis of any type of headaches, in November 2003, the appellant submitted a copies of letters she allegedly wrote in service wherein she states that she had headaches every day.  After resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A.          § 5107(b), the Board finds that these letters suggest that the appellant experienced headaches in service. 

Although the service treatment records are silent for any treatment for a headache disability, the Veteran asserts that she had daily headaches while in service, and has submitted copies of letter she wrote to her sister during her period of service, reporting daily headaches.  The Veteran is competent to report the onset and frequency of headaches.  38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience, so long as they have knowledge of the facts or circumstances and convey matters that can be observed and described by a lay person).

A medical examination and opinion was obtained by VA in June 2012; however, this examination is inadequate for rating purposes because the examiner finds that the Veteran's headaches are not related to service primarily based on the fact that such headaches are not noted in her service treatment records.  As noted, the Veteran has submitted credible evidence showing she experienced headaches in service.  Thus, a new VA examination and etiology opinion are required.  

Service Connection for a Disability Manifested by Ovarian Cysts

The Veteran was afforded a VA gynecological disorders examination in February 2011; however, the examiner's findings were based upon an incorrect interpretation of the evidence, and his findings with respect to the etiology of the Veteran's ovarian cysts were not adequately supported.  Thus, the examination report is inadequate.  

An independent medical opinion on the question of the etiology of the Veteran's ovarian cysts was received in July 2012; however, these findings were also unsupported by adequate rationale.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA medical opinion as to the etiology of any disability manifested by ovarian cysts must be obtained.  

Service Connection for a Disability Manifested by Back Pain

The Veteran was afforded a VA spine examination in February 2011.  The examiner found that the only radiographic evidence of a spine disability was consistent with aging, and concluded that a spine disability was less likely than not related to any back injury in service.  

The examiner's conclusions do not discuss the significance of the reports of back pain that are documented in the service treatment records, or the consistent reports of back pain since the Veteran's discharge from service.  Moreover, the findings rely entirely upon X-ray evidence, and do not state whether there is any chronic soft tissue or muscular injury.  Furthermore, an August 2006 private clinical note diagnosed the Veteran with "chronic pain associated with fibromyalgia," described as "generalized body pain, now a lot in the back."  A January 2009 VA orthopedic consult evaluated the Veteran's back pain, and also characterized it as fibromyalgia.  As a result, the February 2011 spine examination is inadequate, and a new VA medical examination must be sought upon remand.  Barr, supra.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran was afforded a VA mental disorders examination in June 2012.  The examination report stated that the Veteran does not have PTSD, but did not state with specificity the medical probabilities that any other diagnosed psychiatric disorder, including depression and schizoaffective disorder, are related to the Veteran's period of service.  Accordingly, a new VA examination is required. 

With respect to the issue of entitlement to service connection for hemoglobin C trait (previously characterized as sickle cell anemia), the Board will defer adjudication of this issue until the additional treatment records are associated with the Veteran's claims file in the interest of ensuring that any potentially relevant evidence is considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records prior to July 2001, and subsequent to February 2009.  If any records do not exist or are unavailable, a negative response must be obtained, and the Veteran must be notified and afforded the opportunity to provide the records.  

2.  Request that the claims file be reviewed by a VA physician specializing in women's reproductive health, and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the 
Veteran's ovarian cysts first manifested during her period of active service.  In coming to his or her conclusion, the physician must review the service treatment records, with evidence of amenorrhea and pelvic pain, and state whether these symptoms are indicative of ovarian cysts.   

The examiner is advised that ovarian cysts were not noted upon the Veteran's entry into service, thus, for purposes of this medical opinion, the ovarian cysts cannot be considered to have been in existence prior to the Veteran's entrance into the military Miller v. West, 11 Vet. App. 345, 348 (1998)(the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.)

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination of her spine by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by back pain, to include fibromyalgia, is related to the Veteran's service.  

In coming to a conclusion, the examiner must note and discuss the service treatment records documenting back pain in service, and the consistent reports of back pain since her discharge from active service.  Please note that the absence of treatment for complaints of pain does not negate the Veteran's reports of back pain since discharge.

The examiner must not rely solely on the absence of radiographic evidence of a spine disability, and must opine as to whether there is any other chronic back disability, to include a soft tissue injury, a muscle injury, or fibromyalgia, which had its onset during the Veteran's active service or is otherwise related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA headaches examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are related to any event in service, to include being hit on the head during basic training.  

In providing the opinion, the examiner must consider the Veteran's reports as to the onset of her symptoms, as well as the August 1983 letter from the Veteran to her sister, in which she reported daily headaches.  For purposes of this medical opinion, the examiner must assume that the Veteran did experience headaches in service as described in her August 1983 letter.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for VA examination to determine the nature and etiology of any psychiatric disability other than PTSD.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any psychiatric disorder other than PTSD had its clinical onset during service, or is otherwise related to her service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of her psychiatric problems, as well as the post-service diagnoses of such disorders as major depression, schizoaffective disorder, and other psychiatric disorders.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



